Citation Nr: 0729610	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-23 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, status post bilateral above-the-knee amputations.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had active duty for training from October 1979 to 
February 1980 and active service from December 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for peripheral 
vascular disease, status post bilateral above-the-knee 
amputations, and for a TDIU rating.  .


REMAND

A preliminary review of the record discloses a need for 
additional development prior to further appellate review.  In 
this regard, it appears that there are additional, relevant 
records that have not been obtained.  

In October 2006 testimony before the Board, the veteran 
reported that he had received additional treatment for 
peripheral vascular disease from his family physician, John 
W. Johnston, M.D.  The records associated with such treatment 
have not yet been associated with the veteran's claims file.  
It is also not clear if, when and where the veteran may have 
received treatment for his peripheral vascular disease 
between his May 1991 separation from service and 2001, 
apparently the date of the earliest records following 
service.  The veteran appears to have history or treatment 
going back to at least 1998 or 1999, with the veteran 
suggesting that he had earlier treatment at his BVA hearing.  
Because VA is on notice that there are additional records 
that may be applicable to the veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  

With regard to the veteran's claim of entitlement to a TDIU 
rating, the Board finds that this claim is inextricably 
intertwined with the veteran's pending claim for service 
connection for peripheral vascular disease, status post 
bilateral above-the-knee amputations, as the resolution of 
that claim might have bearing upon the claim for a TDIU 
rating.  The appropriate remedy where a pending claim is 
inextricably intertwined with claim currently on appeal is to 
remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the 
veteran and ask him to provide a list 
of the dates and facilities where he 
received treatment for his peripheral 
vascular disease between his May 1991 
separation from service and 2001.  The 
RO/AMC should then obtain and associate 
with the claim file any records 
identified by the veteran that are not 
already associated with the claims 
file.  In addition, after obtaining the 
necessary authorization from the 
veteran, obtain and associate with the 
claims file records from John W. 
Johnston, M.D., dated from December 
2004 to the present.  

2.  After the development requested in 
the first paragraph has been completed, 
the RO/AMC should review the file and 
determine whether there is sufficient 
medical evidence to decide the claim.  
If the RO/AMC determines that the 
medical evidence is not sufficient to 
decide the claim, the RO/AMC should 
afford the veteran an examination or 
obtain an opinion to address any 
unresolved medical question.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



